The above entitled case is an action to foreclose a mortgage upon land described in the complaint as being Lot No. 47 on a map of the Waverly Tract, so-called, on file in the town clerk's office in the Town of West Hartford. The action went into judgment on June 4, 1926, and in preparing *Page 387 
the judgment file therein the above map was described as being one prepared by Spencer  Washburn, Engineers, dated May, 1925.
It now appears that there is no such map on file in such town clerk's office but that there is one prepared by Spencer 
Washburn, Engineers, bearing date of May, 1923. The plaintiff seeks to have the judgment file of June 4, 1926, corrected by substituting for the description of the map as appears in the judgment file a true description thereof. The ground of the plaintiff's claim is that the former description is a typographical or clerical error. And it is obvious that such is the fact.
While a court has no jurisdiction over its judgments after the term in which they are rendered has passed, a mere clerical error in a judgment file may be corrected, even if the correction is made after adjournment of the session at which the case was tried. Pelton vs. Goldberg, 81 Conn. 280.
   In view of the foregoing the motion as made is hereby granted.